Mr. Justice Worthington delivered the opinion of the court. Appellee brought suit before a justice, upon a claim for labor, and for negotiating a lease, and obtained judgment for $46, from which an appeal was taken to the Circuit Court, where judgment for the same amount was obtained. Appellant filed an off-set for club dues, which the juiy disallowed. There is nothing in the case to consider except conflicting testimony. The evidence is ample to sustain the judgment if considered alone, and two courts hearing the testimony have rendered judgment for appellee. Under these conditions the judgment is affirmed. Appellee complains that the abstract furnished by appellant is not sufficient under the rules, and has furnished an additional abstract and asks that its cost be taxed against appellant. From an inspection of both abstracts and a comparison with the record, we think this should be allowed. The cost of the abstract furnished by appellee will accordingly be taxed against appellant.